Case 2:20-cv-00280-JRG Document 56-9 Filed 05/12/21 Page 1 of 18 PageID #: 423




                        BLACKBURN
                          EXHIBIT D
Case P1: FHK
     2:20-cv-00280-JRG Document 56-9 Filed 05/12/21 Page 2 of 18 PageID #: 424
    PP868-Jons-465580      JONS.cls     April 26, 2003       17:12




                Journal of Network and Systems Management, Vol. 11, No. 2, June 2003 (°
                                                                                      C 2003)




                Mobile Agent-Based Performance Management
                for the Virtual Home Environment
                C. Bohoris,1,2 G. Pavlou,1 and A. Liotta1


                              Virtual Home Environment (VHE) encompasses the deployment and management of
                              adaptable services that retain any personalized service aspects, irrespective of terminal,
                              network’ and geographic location. We assert that the dynamic nature of the VHE re-
                              quires management capabilities that can be suitably provided through the use of mobile
                              agent technology. We examine four different engineering solutions for the realization
                              of a VHE performance management component that allows service adaptation in rela-
                              tion to the available network Quality-of-Service (QoS). The mobile agent approach is
                              compared with competing technologies in order to identify the benefits of this novel
                              application of mobile agents, discuss its drawbacks’ and finally focus on the lessons
                              learned from our prototype system. Although mobile agents are typically associated
                              with increased performance costs, it is through agent migration that we were able to
                              address the VHE requirements of universality, dynamic programmability, and network
                              technology independence.

                              KEY WORDS: Mobile agents; distributed objects; programmability; performance
                              management; virtual home environment.



                1. INTRODUCTION
                The preparation of the way for the so-called 3rd generation mobile network in-
                frastructure is complemented by an increased interest of the industry in new ad-
                vanced services that will “intelligently” cooperate with their environment in order
                to support features not possible so far. Large industrial consortia, most impor-
                tantly, the 3rd Generation Partnership Project (3GPP) [1] (with its Open Service
                Access-OSA-APIs) as well as the Parlay group [2], are working in a merging
                direction towards the specification of open interfaces for services that can op-
                erate across multiple networking platform environments. Within this vision of
                1 Center for Communication Systems Research, School of Electronic Engineering and Information
                  Technology, University of Surrey, Guildford, Surrey GU2 7XH, United Kingdom. E-mail: {c. bohoris,
                  g.pavlou, a.liotta}@eim.surrey.ac.uk
                2 To whom correspondence should be addressed.


                                                                 133

                                                                   1064-7570/03/0600-0133/0 °
                                                                                            C 2003 Plenum Publishing Corporation
Case P1: FHK
     2:20-cv-00280-JRG Document 56-9 Filed 05/12/21 Page 3 of 18 PageID #: 425
    PP868-Jons-465580    JONS.cls   April 26, 2003    17:12




                   134                                                          Bohoris, Pavlou, and Liotta




                                                 Fig. 1. The VHE environment.



                   “intelligent”, distributed software systems for telecommunications applications,
                   an important emerging concept is that of the Virtual Home Environment (VHE)
                   [3]. A VHE manages a number of services with the aim of consistently providing
                   to the user personalized service aspects, irrespective of the terminal, network and
                   geographic location involved (see Fig. 1).
                         To fulfill this goal a VHE depends on a sophisticated adaptation process.
                   Initially, when the user requests a service, a VHE adaptation component gathers
                   information about the environment involved in service provisioning. This informa-
                   tion reflects on a number of parameters describing the network (for adaptation to
                   network performance conditions and Quality-of-Service (QoS) offered), terminal
                   (for adaptation to terminal capabilities) and geographic location (for location-based
                   adaptation of service content). In order to trigger an adaptation action the VHE
                   adaptation component performs a careful analysis of this information in relation to
                   the user’s preferences kept in a VHE user profile. Following this initial adaptation
                   process and during service usage, the VHE adaptation component depends on real
                   time notifications of any changes in the environment.
                         Most importantly, a network performance management component crucially
                   supports VHE adaptation by keeping it informed of changing network conditions
                   that are analyzed and may trigger an adaptation action. This real time adaptation
                   process is particularly important for the VHE as it ensures service continuity and
                   correct service operation. Performance management involves two different aspects
                   namely QoS management and performance monitoring. The QoS management part
                   configures connectivity so that the service traffic is delivered with QoS assurances.
                   The performance monitoring part monitors the network performance conditions
                   affecting the connection and informs the VHE of network QoS changes that may
                   require a service adaptation action. This is particularly important when only weak
Case P1: FHK
     2:20-cv-00280-JRG Document 56-9 Filed 05/12/21 Page 4 of 18 PageID #: 426
    PP868-Jons-465580    JONS.cls    April 26, 2003   17:12




                Mobile Agent-Based Performance Management for the VHE                            135

                QoS guarantees can be delivered, e.g., qualitative as opposed to quantitative ones,
                or when only best-effort connectivity is supported.
                      The dynamic nature of the VHE gives rise to a number of crucial require-
                ments on a VHE performance management component. An important requirement
                stems from the fact that a user may unexpectedly request a VHE service from any
                geographic location. In a decentralized manner, VHE performance management
                functionality should operate at any “nonprovisioned” location to dynamically con-
                figure and manage the user’s connectivity path. Additionally, a user may rely on het-
                erogeneous network infrastructures (e.g., Universal Mobile Telecommunications
                System (UMTS) or Internet Protocol (IP) based networks). The involved network is
                dynamically determined by a VHE performance management component that de-
                cides on the appropriate management logic required (e.g., on network specific per-
                formance parameters, measurement methodologies). Finally, the user may select
                from a number of diverse services with different management requirements. VHE
                performance management should be able to configure its operation based on the
                requirements of the specific service (e.g., a network delay sensitive video transmis-
                sion service or a packet loss sensitive software download service). A natural way
                for a VHE performance management component to address these requirements is
                by dynamically deploying tailor-made entities in the appropriate network nodes.
                Among the various alternative management approaches available today, mobile
                agent technology has the potential to provide a preferable engineering approach to
                the realization of a dynamic performance management component for the VHE.
                      Our VHE work was performed within the context of the IST-VESPER project
                [4] aiming to specify and develop a complete VHE architecture and examine the
                potential benefits of mobile agent technology in the VHE environment. Although
                studies of the applicability of mobile agents were made for various components of
                the VESPER VHE, the research presented in this article focuses on the network
                management aspects and in particular on the performance monitoring aspects of a
                VHE performance management component. In this article we first present various
                modern alternative technologies for network management. This is followed by a
                detailed description of the VHE requirements imposed on network performance
                management providing the basis for our arguments in favor of a mobile agent-based
                approach. Subsequently, we describe a mobile agent-based VHE performance
                monitoring system in terms of its functionality, the approach to programmabil-
                ity as well as its external interfaces specified in a Parlay compliant manner and
                extending Parlay with required interactions. Following this, we present a thor-
                ough evaluation of our proposed mobile agent-based performance monitoring sys-
                tem (based on IKV++’s Grasshopper [5] mobile agent platform), compared with
                three other systems of similar functionality based on the Common Object Request
                Broker Architecture (CORBA), Sun Microsystems’s Java Remote Method Invoca-
                tion (Java-RMI) and Jasmin Script Management Information Base (Script-MIB),
                representing distributed objects and mobile code approaches to management. With
Case P1: FHK
     2:20-cv-00280-JRG Document 56-9 Filed 05/12/21 Page 5 of 18 PageID #: 427
    PP868-Jons-465580    JONS.cls         April 26, 2003     17:12




                   136                                                                      Bohoris, Pavlou, and Liotta




                                                  Fig. 2. Network management approaches.


                   respect to Jasmin Script-MIB, we should mention that this article presents one of
                   the first experimental evaluations of the technology complementing and extending
                   initial results obtained by its development team [6]. Finally, in Section 7 we dis-
                   cuss the lessons learnt, the conclusions drawn and the arising issues influencing
                   our future research directions.

                   2. TECHNOLOGIES FOR NETWORK MANAGEMENT
                        Network management approaches have gone through a number of phases of
                   evolution (see Fig. 2 and Table I). The initial protocol-based approaches proposed


                                Table I. A Comparison of the Transfer Capabilities of Alternative Technologies

                                          Mobile agents           Java-RMI             CORBA           Script MIB

                    Transfer           Agent mobility         Object mobility        Not             Code mobility
                      of logic           involving the          involving the          supported.      involving code
                      to a               creation of an         creation of an                         transfer to an
                      remote             agent, migration       object, transfer                       execution
                      node               to a generic           to a server of the                     environment,
                                         execution              system, use of                         object creation
                                         environment and        the object and                         and stand
                                         resumption of its      its data in the                        alone
                                         autonomous             specific server                        execution.
                                         execution.             context.
                    Transfer           Between any            From a client to       From a client   Client queries
                      of data            agent (using           a server (using        to a server     the server
                      to a               dynamic                the Java Remote        (using the      (using the
                      remote             communication        Method Protocol          Internet        User
                      node               mechanisms             (JRMP))                Inter-ORB       Datagram
                                         based on                                      Protocol        Protocol
                                         sockets)                                      (IIOP))         (UDP))
Case P1: FHK
     2:20-cv-00280-JRG Document 56-9 Filed 05/12/21 Page 6 of 18 PageID #: 428
    PP868-Jons-465580    JONS.cls    April 26, 2003   17:12




                Mobile Agent-Based Performance Management for the VHE                             137

                in the early 90’s involve management systems that are “centralized” and “static” as
                exemplified by IETF’s Simple Network Management Protocol (SNMP) [7]. The
                approach is centralized as it relies on a limited set of capabilities at network nodes
                while management processing has to be performed at the network management
                station. Any capabilities at network nodes are fixed, embedded by the manufacturer
                at the network element construction time. While a protocol-based approach is
                specific to a management framework, a generic approach based on the client/server
                model can be supported through the use of a distributed object framework as
                proposed in the mid-90s.
                      Management based on distributed object frameworks allowed “decentralized”
                and “static” systems, as exemplified by CORBA [8] and Java-RMI [9]. Decen-
                tralization is achieved by placing required management logic in network nodes
                and by creating instances of management objects specific to interested clients.
                Although distributed object frameworks such as CORBA have succeeded in al-
                lowing the development of decentralized systems, they still suffer from lack of
                support for programmability, given that the management logic located in network
                nodes is static and cannot be easily altered. The issue of programmability of man-
                aged nodes is particularly important for network management systems. The lesson
                learnt from the deployment of management systems based on early standards was
                that they were highly complex and suffered from long standardization cycles [10].
                The latter means that network administrators had to wait several years before a
                standardization cycle was completed and the required management functionality
                was embedded in network nodes. To address this problem, research efforts have
                focused on the exploitation of software mobility.
                      The first effort on the use of software mobility for decentralized and pro-
                grammable network management operations was made in the early 90’s with Man-
                agement by Delegation (MbD) [11]. The approach is based on mobile code that
                is sent to a remote node for execution and it was later adopted by the IETF as the
                basis of the Script-MIB proposal [12] and its first implementation in the form of
                the Jasmin platform [13].
                      The Script-MIB uses the MbD paradigm to define an SNMP-compliant Man-
                agement Information Base for the delegation of management functions in the
                SNMP framework. MbD can be considered as a successor of the Remote Evalu-
                ation (REV) paradigm for code mobility described by Stamos and Gifford [14].
                In this paradigm, code containing the required logic is pushed along with initial
                parameters to a remote node, where object instantiation and stand-alone execution
                takes place.
                      The REV paradigm evolved further into the ‘Constrained’ mobility model
                involving mobile software agents [15]. The model was termed constrained mobil-
                ity since the software agent, upon its creation at a client site, performs a single
                migration to a remote server where its execution is confined. An important aspect
                of constrained mobility is that a mobile entity is not restrained to be a remote
Case P1: FHK
     2:20-cv-00280-JRG Document 56-9 Filed 05/12/21 Page 7 of 18 PageID #: 429
    PP868-Jons-465580    JONS.cls    April 26, 2003   17:12




                   138                                                          Bohoris, Pavlou, and Liotta

                   service, as in the case of REV, but instead acts as an autonomous software agent
                   (e.g., choosing its migration node, intelligently collaborating with other agents
                   to achieve its task, etc.). Earlier studies on constrained mobility of agents (e.g.,
                   assessments see [15, 16]) have shown that the model fits well typical network
                   management requirements in systems that involve long-term management tasks
                   for which programmability of the distributed management logic is required.
                         Naturally the more advanced capabilities of mobile agent-based systems are
                   also linked with an increase in performance overheads compared to systems based
                   on distributed objects (see [15]). Such performance overheads affecting the man-
                   aged network are typically associated with mobile agent migration. In an effort
                   to keep these overheads to a minimum many mobile agent-based systems today
                   exhibit single-hop, constrained agent migration only or multi-hop migration of
                   small agents only. Another area of increased performance overheads of mobile
                   agents in comparison to static distributed objects is typically associated with their
                   remote communication. This is commonly attributed to the much more dynamic
                   communication mechanisms required (e.g., using capabilities of component frame-
                   works such as reflection) in order to accommodate the remote communication of
                   migrating agents.

                   3. REQUIREMENTS ON VHE PERFORMANCE MANAGEMENT
                         The VHE typically exhibits the following important characteristics:

                         1. It is a large-scale system, as it serves a large number of users and needs to
                            control and manage several networks for this.
                         2. It is a heavily dynamic system, with users, service types, locations, man-
                            agement and control requirements, access terminals and networks chang-
                            ing as a typical part of its operation.
                         3. It is able to operate over a heterogeneous network environment.

                       These three characteristics impose three important requirements on the VHE
                   management aspects and particularly on performance management:

                         1. Universality: A user can request to use a service in a VHE manner from
                            anywhere at anytime. In order to accommodate this requirement, suit-
                            able management functionality should be available for execution at ‘any’
                            network element that might be involved in a user’s connectivity path.
                         2. Dynamic, programmable management functionality: The requirements on
                            management functionality vary depending on the service the user chooses.
                            For example, a video conferencing service has different management re-
                            quirements compared to an on-line calendar service (this is a shared agenda
                            used concurrently by many users). In addition, a key target of a competitive
                            VHE provider will be the rapid introduction of new VHE services. In this
Case P1: FHK
     2:20-cv-00280-JRG Document 56-9 Filed 05/12/21 Page 8 of 18 PageID #: 430
    PP868-Jons-465580      JONS.cls    April 26, 2003   17:12




                Mobile Agent-Based Performance Management for the VHE                            139

                           respect, management flexibility should be provided to allow for efficient
                           addition and customization of the available functionality in order to ac-
                           commodate different service needs.
                        3. Network technology transparency: The user may be connected using a
                           heterogeneous network environment. Management logic should translate
                           a user view of requirements from the network into an abstract network view
                           of these requirements and then map them into the specifics of different
                           underlying network technologies.
                     As we can see from these requirements, the VHE environment introduces a
                number of challenges for VHE performance management. The management logic
                of the large-scale VHE should be dynamically deployed in a scalable manner
                and it should also support different network technologies and service needs. Such
                requirements should be crucially considered during the selection of a preferable
                approach of delivering VHE performance management capabilities. In the follow-
                ing section we move on to examine how several management approaches available
                today cope with the VHE requirements.


                4. VHE BENEFITS FROM AGENT MOBILITY
                      SNMP is currently the most popular management technology and has proven
                to be very effective for basic management tasks (e.g., monitoring of local area
                networks). Despite this, scalability problems due to the centralized nature of SNMP
                make it inappropriate for the management of a large-scale VHE. In addition, any
                upgrade/customization of functionality in network elements requires introduction
                (re-) compilation and activation of SNMP code and this clearly cannot satisfy the
                requirement of a VHE for dynamic, programmable management.
                      In comparison to SNMP, distributed object systems provide a more scal-
                able approach to managing networks, capable of fulfilling the VHE requirement
                for scalable operation. However, in a similar fashion to SNMP, distributed object
                frameworks still rely on fixed management functionality that cannot be customized
                or upgraded without system re-installation, a fact that fails the VHE requirement
                for programmability. The lack of support for programmability in distributed ob-
                ject approaches also clashes with the ‘Universality’ requirement of the VHE. For
                example, in order to accommodate a user that may unexpectedly request a service
                from/to a “non-provisioned” location, we would need management functionality
                satisfying the VHE requirements in the edge network elements.
                      By exploiting software mobility, the Script-MIB and mobile agent approaches
                both fulfill the VHE requirements for programmability and ‘Universality’ by dy-
                namically deploying software entities where and when needed. However, the
                Script-MIB approach is specific to the SNMP management framework and thus
                does not fulfill the VHE requirement for network technology transparency. On the
Case P1: FHK
     2:20-cv-00280-JRG Document 56-9 Filed 05/12/21 Page 9 of 18 PageID #: 431
    PP868-Jons-465580    JONS.cls    April 26, 2003   17:12




                   140                                                          Bohoris, Pavlou, and Liotta

                   other hand mobile agents provide a generic approach. Agents can be configured to
                   autonomously acquire the appropriate context (e.g., support for measurement of
                   performance parameters specific to a particular network infrastructure) for coop-
                   eration with the underlying network technology identified and thus fulfilling the
                   VHE requirement for network technology transparency.
                        Based on this discussion, we see that the mobile agent approach is the only
                   one that can fulfill all three stated VHE performance management requirements
                   detailed in Section 3. On this basis, a mobile agent-based approach for the realiza-
                   tion of a VHE performance monitoring component is presented in the following
                   section.



                   5. PROPOSED APPROACH
                   5.1. System Design
                        The performance monitoring system monitors the edge nodes involved in a
                   user’s connectivity path, following an approach that separates the management
                   logic from network technology specific parts that are loaded dynamically, as and
                   when required. The VHE functionality for performance monitoring we developed
                   follows a generic design approach to constrained mobility involving three different
                   agent roles as presented below (see Fig. 3):
                         1. Master Agent: Stationary agent responsible for the interactions between
                            the user and the system. The Master interacts in both directions with
                            the user (i.e., the VHE adaptation component), initializing and controlling
                            the performance monitoring process and sending performance monitoring
                            notifications and reports that may trigger an adaptation action.
                         2. Worker Agent: A mobile agent autonomously equipped with the required
                            management logic and supporting context appropriate to the underlying
                            network technology that subsequently migrates to the targeted node for
                            execution. Our Worker agent for performance monitoring creates a number
                            of monitors of required performance parameters and migrates with them
                            to the targeted network element to perform its task.
                         3. Target Agent: Stationary agent at the targeted network element allowing
                            the monitors to access a number of required resources. The Target of our
                            system allows passive and active performance measurements. For pas-
                            sive measurements the Target ‘wraps’ the underlying network technology
                            allowing access to ‘raw’ resources of the network element (for measure-
                            ments of used bandwidth, loss, etc). For active measurements the Target
                            provides an “echo” facility that remotely returns a test stream to the sender
                            upon which a measurement can be taken (for measurements of delay, jitter,
                            etc).
     P1: FHK
Case 2:20-cv-00280-JRG Document 56-9 Filed 05/12/21 Page 10 of 18 PageID #: 432
     PP868-Jons-465580   JONS.cls     April 26, 2003    17:12




                 Mobile Agent-Based Performance Management for the VHE                              141




                           Fig. 3. An agent-based VHE performance monitoring system following the
                                                model of constrained mobility.



                       The user of this system, in fact the VHE adaptation component, controls
                 the performance monitoring operation and receives network performance events
                 in a generic manner. These external interfaces and data types involved in the
                 communication with the user are compliant with the design guidelines of the
                 Parlay group (see Fig. 4). This was done as a complement to current Parlay work
                 (Connectivity Manager APIs version 2.1, [2]), which although still in progress,
                 enjoys a strong industry support and has been selected by 3GPP as the basis for
                 their OSA APIs. In order to gain wider acceptance it is important for any VHE
                 component interacting with different networks or services to provide a generic set
                 of interfaces that are in line with current standardization efforts.
                       Using the API shown in Fig. 4, a VHE adaptation component request for
                 performance monitoring of a node is initially passed to the Master agent, which
                 in turn creates a suitable mobile Worker agent (see Fig. 3). The Worker agent,
                 based on the given performance parameters, loads the associated Java class files at
                 runtime. Upon completion of this process, the Worker migrates to the targeted node
                 where it contacts the Target agent that pre-exists in the node and gives access to
                 ‘raw’ performance information. The Worker initiates the operation of a number of
                 monitors each responsible for the monitoring of a single performance parameter
                 and running on its own execution thread. Each monitor initiates its task with
                 periodic requests for ‘raw’ performance information (counter type values) provided
     P1: FHK
Case 2:20-cv-00280-JRG Document 56-9 Filed 05/12/21 Page 11 of 18 PageID #: 433
     PP868-Jons-465580    JONS.cls    April 26, 2003     17:12




                    142                                                               Bohoris, Pavlou, and Liotta




                                 Fig. 4. Parlay compliant interfaces for VHE performance monitoring.


                    by the Target. Based on this information a monitor performs metric monitoring
                    for a number of performance parameters (e.g., Used Bandwidth, Loss, Delay, etc),
                    checks the thresholds set and gathers the information produced in order to generate
                    reports. When a monitor generates a performance event (report or notification) this
                    is passed from the Worker remotely to the Master agent and finally to the VHE
                    adaptation component. The remote reports of the results gathered are generated on
                    a scheduled basis (e.g., every 15 min.) while notifications are sent on the fly every
                    time a performance threshold is triggered.
                          The functionality included in the monitors carried by the Worker agent is
                    based on the Metric Monitoring and Summarization Open Systems Interconnection
                    (OSI) Systems Management Functions (SMFs) [17]. While such performance
                    monitoring functionality is fixed in OSI Systems Management (OSI-SM), the
                    logic included inside the Worker may be customized by the VHE; e.g., to provide
                    a different model for triggering notifications, based on semantic knowledge of the
                    monitored resources. The important customization aspects are described next.


                    5.2. Customization of the Management Logic
                         Network elements tend to provide a set of standardized as well as proprietary
                    objects that can be accessed remotely to support management functionality. These
     P1: FHK
Case 2:20-cv-00280-JRG Document 56-9 Filed 05/12/21 Page 12 of 18 PageID #: 434
     PP868-Jons-465580    JONS.cls      April 26, 2003   17:12




                 Mobile Agent-Based Performance Management for the VHE                            143




                                     Fig. 5. Allowing programmable performance monitoring
                                                             logic.

                 are fixed and cannot be altered or extended. In that sense a network element can
                 be characterized as a black box with pre-programmed management capabilities.
                 With the evolution of the telecommunications industry, we see today support for
                 distributed object architectures at the network element level (e.g., [18]) and in the
                 future, eventually, support for mobile agent technologies will also be included.
                 The introduction of dynamic applications such as the VHE may help to speed up
                 changes in this direction. The key benefit is that mobile agents implementing cus-
                 tomized functionality could migrate and execute there, augmenting dynamically
                 the elements’ capabilities. We examine here how the functionality of a mobile
                 agent can be easily customized in our system.
                       Initially, the VHE adaptation component analyses the performance manage-
                 ment requirements of a specific VHE service, the underlying network technology
                 involved as well as the available network resources and decides on any required
                 customizations of the performance management logic. This customized function-
                 ality can be provided in an object that inherits the functionality of the standard
                 monitor. In Fig. 5, we see an example CustomMonitor class that can extend the
                 standard monitoring functionality by inheriting from the standard Monitor class
                 provided by the system. In addition by implementing the MonitorProcess interface
                 as shown in Fig. 5 the CustomMonitor can also override the monitoring behavior
                 of the standard monitor in order to introduce its own customized approach.
                       The standard monitor provided by the system already supports some basic
                 form of customization as any performance parameter involved is loaded dynam-
                 ically at runtime. This allows the monitor to keep a generic view of its task and
                 use a suitable performance parameter implementing a customized measurement
                 approach reflecting on a specific network technology or different measurement
                 methodologies.

                 6. EVALUATION AND ASSESSMENT
                 6.1. Environment and Methodology
                      In our evaluation we are interested to highlight the performance overheads
                 in the managed network associated with the VHE performance monitoring task
     P1: FHK
Case 2:20-cv-00280-JRG Document 56-9 Filed 05/12/21 Page 13 of 18 PageID #: 435
     PP868-Jons-465580    JONS.cls    April 26, 2003   17:12




                    144                                                         Bohoris, Pavlou, and Liotta

                    based on several technologies available to date. In addition, we consider a number
                    of software metrics assessing each of the approaches in terms of quality and effi-
                    ciency. Within this scope we have developed four performance monitoring systems
                    with similar functionality based on Mobile Agents, CORBA, Java-RMI and the
                    Jasmin Script-MIB. For our development we used the Java programming language,
                    with all system classes built and run using Sun Microsystems’s JDK version 1.3.1.
                    An exception to this was Jasmin Script-MIB (version 1.0) that requires also the
                    much older JDK 1.1.6 in order to run its scripts. Regarding CORBA and Java-RMI
                    the supporting facilities and APIs included in Sun’s JDK 1.3.1 were used. Software
                    mobile agent capabilities were provided by IKV’s Grasshopper mobile agent plat-
                    form version 2.2.3. Grasshopper was chosen as a typical all-round platform that
                    combines benefits such as compliance with agent standards, simplicity in usage
                    and agent programming as well as good support and documentation.
                         For our VHE performance monitoring systems the important areas of perfor-
                    mance overheads involve the tasks of software migration as well as remote com-
                    munication between the various entities. In this context and for the four systems
                    developed, measurements were taken for the following typical system operations:
                          1. The remote transmissions of a scheduled performance report and a real-
                             time notification (see Fig. 3, step 6) from the monitoring entity at the
                             managed node to the Master entity at the network management station.
                             A performance report involves the TpReport data type (see Fig. 4) con-
                             taining a list of all the performance monitoring information produced. For
                             our measurements we considered reports containing a list of 25, 50, 75
                             and 100 ‘double’ real numbers, reflecting on information gathered during
                             the metric monitoring process. Similarly, notifications involve the trans-
                             mission of an object based on the TpNotification (see Fig. 4) data type
                             informing the Master that a performance threshold was crossed.
                          2. The software migration occurring in the mobile agent and Script-MIB-
                             based systems. Our measurements involve the migration of a Worker Agent
                             (see Fig. 3, step 3) as well as the equivalent Script-MIB code carrying the
                             management logic to a managed node.

                          For these operations we have taken the following measurements:
                          1. Traffic measurements: Taken using the tcpdump utility with the sizes re-
                             ported reflecting on the total payload at TCP level. As an exception for the
                             Jasmin Script-MIB system the sizes reported reflect on the total payload
                             at UDP level.
                          2. Response times measurements: Taken using the System.currentTime
                             Millis( ) method included in the API of Sun’s JDK. The measured val-
                             ues of response times reported represent the “steady-state” running costs,
                             excluding the initial setup costs.
     P1: FHK
Case 2:20-cv-00280-JRG Document 56-9 Filed 05/12/21 Page 14 of 18 PageID #: 436
     PP868-Jons-465580   JONS.cls    April 26, 2003     17:12




                 Mobile Agent-Based Performance Management for the VHE                         145

                      All measurements were taken using a testbed of Linux workstations with ho-
                 mogeneous features (Redhat 7.1, Pentium Celeron 466MHz and 64MB of RAM),
                 connected to a 100Mbps Ethernet network. Each node is configured as a software
                 router with Differentiated Services (DiffServ) support, as provided by the Linux
                 kernel version 2.4.2.


                 6.2. Experimental Results
                       For remote reporting and notification operations sent from the Worker agent
                 in the network element to the Master agent in the network management station we
                 have taken the following traffic (Fig. 6) and response times (Fig. 7) measurements
                 for the four different approaches.
                       From the two plots of Fig. 6 we can observe that for a small amount of
                 data (a notification or a report of 25 elements) the Grasshopper system performs
                 competitively incurring around 15% more traffic than CORBA. Jasmin performs
                 better than these two while the best performer is Java-RMI. The slope of the
                 CORBA line in the reports graph indicates that the approach scales better than the
                 other approaches and can eventually outperform them for reports containing more
                 than 100 elements.
                       From Fig. 7 we can see that the distributed object approaches offer com-
                 parable performance. The Jasmin system required almost twice the time for the
                 operations while the Grasshopper system was about 5 times slower. These re-
                 sults confirm the initial concerns discussed in Section 4 on the additional mobile
                 agent communication overheads commonly attributed to the dynamic commu-
                 nication mechanisms required for the remote collaboration between migrating
                 agents.
                       Regarding software migration, the mobile agent Worker needed 1,418 ms to
                 migrate while it incurred 2,932 bytes of traffic. The Jasmin Worker performed




                                          Fig. 6. Report and notification traffic.
     P1: FHK
Case 2:20-cv-00280-JRG Document 56-9 Filed 05/12/21 Page 15 of 18 PageID #: 437
     PP868-Jons-465580      JONS.cls     April 26, 2003      17:12




                    146                                                                    Bohoris, Pavlou, and Liotta




                                               Fig. 7. Report and notification response times.



                    slightly better requiring 1,216 ms and incurring 2,496 bytes of traffic. For compar-
                    ison, typically the creation of a distributed object through a factory requires less
                    than 15 ms to complete and incurs around 500 bytes of traffic [19].
                         In addition to the performance characteristics of each system a number of
                    software metrics were considered as an indication of the complexity of working
                    with each approach and appear in Table II. In this table we report on “Gener-
                    ated” code representing platform-specific supporting code (e.g., object skeletons
                    and stubs) that is bundled along with the performance monitoring code written
                    by a programmer. From this table we see that CORBA and Java-RMI both rely
                    on a large amount of platform-specific code contributing significantly to the total
                    compiled code of the system. Both platforms offer a stable and well-documented
                    environment for developing and running distributed applications. The Jasmin plat-
                    form was found to be unstable as well as poorly and/or incompletely documented
                    making its use for critical systems still difficult or even inappropriate. Its mobile
                    code approach is very limited to a simple download and start mechanism used
                    to extend in this way the SNMP functionality in the network element. The agent
                    features available in the Grasshopper platform provided a basis for the develop-
                    ment of a more capable and fine-tuned (i.e., based on autonomous agent behavior)


                                                Table II. Software Metrics for Each System

                                                                  Grasshopper     Java-RMI       CORBA    Jasmin

                          Generated compiled code [Kbytes]            0              60           136        0
                          Written compiled code [Kbytes]              86              84           92      138
                          Total compiled code [Kbytes]                86             144           228      138
                          Generated source code [Lines]               0             2064          2460       0
                          Written source code [Lines]                2363           2540          2583     2972
     P1: FHK
Case 2:20-cv-00280-JRG Document 56-9 Filed 05/12/21 Page 16 of 18 PageID #: 438
     PP868-Jons-465580    JONS.cls   April 26, 2003   17:12




                 Mobile Agent-Based Performance Management for the VHE                           147

                 performance monitoring system, requiring significantly less written source code
                 compared to the Jasmin system. Grasshopper was found to be a stable platform,
                 providing a simple and well-documented API, allowing the fast introduction and
                 enhancement of applications and associated management solutions.


                 7. CONCLUSIONS
                       In this article we have presented first the challenges that the VHE environ-
                 ment brings to performance management. Our initial analysis considered the VHE
                 requirements on performance management along with the capabilities of several
                 management technologies available today in order to identify the most suitable
                 candidates. Through this work we have identified the limitations of modern mo-
                 bile code and distributed object solutions making them unsuitable for addressing
                 requirements of the VHE adaptation system. In particular distributed object tech-
                 nologies, despite their good performance are let down by the lack of support for
                 easy programmability. As an alternative, it was through mobile agent technology
                 that we managed to fulfill the critical VHE requirements for network element pro-
                 grammability, ‘universality’ and network technology independence, as discussed
                 in Section 3. Our experiments confirmed that the more advanced mobile agent
                 capabilities are associated with an increase in performance overheads, which may
                 not be acceptable in all cases. Here we should note that the Jasmin Script-MIB
                 solution offers significantly better performance compared to mobile agents while
                 also allowing programmability. Unfortunately, Script-MIB is specific to the SNMP
                 management framework and thus does not fulfill the VHE requirement for network
                 technology transparency. In order to give the correct perspective it should be clar-
                 ified that the VHE concept is only envisioned to impact the telecommunications
                 industry in the future where mobile agent performance issues may not be anymore
                 an issue. As an analogy, by today’s standards we claim that performance of dis-
                 tributed object technologies is excellent but we should recall that in the early 90s
                 the same overheads where considered by many as a major obstacle to the future
                 of distributed object frameworks. For now and as an alternative to this situation,
                 we could say that distributed objects and mobile agents should ideally coexist in
                 management systems that combine the best of both approaches (i.e., distributed
                 object performance and mobile agent programmability). Real synergy could be
                 achieved if stationary agents could be provided using static objects, with method
                 invocations being possible between mobile and static objects in both directions.
                 Although some previous work considered the architectural aspects involved in the
                 integration of mobile agents with static CORBA objects (e.g., [20, 21]), important
                 issues of system design are yet to be thoroughly investigated. This is the direction
                 of our current research work and an issue that standardization bodies such as the
                 OMG should attempt to address.
     P1: FHK
Case 2:20-cv-00280-JRG Document 56-9 Filed 05/12/21 Page 17 of 18 PageID #: 439
     PP868-Jons-465580    JONS.cls       April 26, 2003      17:12




                    148                                                                      Bohoris, Pavlou, and Liotta

                    REFERENCES
                     1. 3rd Generation partnership project (3GPP), http://www.3gpp.org.
                     2. Parlay group, http://www.parlay.org.
                     3. 3GPP Technical Specification 22.121 v4.0.0, The Virtual Home Environment (Release 4), October
                        2000.
                     4. IST VESPER project (IST-1999-10825), http://vesper.intranet.gr
                     5. IKV++ Grasshopper Mobile Agent platform, http://www.grasshopper.de.
                     6. F. Straub, Script MIB Performance Analysis, Simple Times, 7(2), November 1999.
                     7. J. Case, M. Fedor, M. Schoffstall and J. Davin, A Simple Network Management Protocol (SNMP),
                        IETF RFC 1157, May 1990.
                     8. Object Management Group, The Common Object Request Broker: Architecture and Specification
                        (CORBA), Version 2.0, 1995.
                     9. Sun Microsystems, Java Remote Method Invocation (Java-RMI), http://java.sun.com/products/
                        jdk/rmi/
                    10. G. Pavlou, G. Mykoniatis and J. Sanchez, Distributed intelligent monitoring and reporting facil-
                        ities, IOP Publishing, IEEE Distributed Systems Engineering Journal (DSEJ), Special Issue on
                        Management, Vol. 3, No. 2, pp. 124–135, 1996.
                    11. Y. Yemini, G. Goldszmidt, and S. Yemini, Network Management by Delegation, Integrated Network
                        Management II, Krishnan and Zimmer (eds.), Elsevier, pp. 95–107, 1991.
                    12. D. Levi and J. Schoenwaelder, Definitions of Managed Objects for the Delegation of Management
                        Scripts, IETF RFC2592, May 1999.
                    13. Jasmin Script-MIB, http://www.ibr.cs.tu-bs.de/projects/jasmin/
                    14. J. W. Stamos and D. K. Gifford, Implementing remote evaluation, IEEE Transactions on Software
                        Engineering, Vol. 16, No. 7, pp. 710–722, July 1990.
                    15. C. Bohoris, G. Pavlou, and H. Cruickshank, Using mobile agents for network performance man-
                        agement, Proceedings of the IFIP/IEEE Network Operations and Management Symposium 2000
                        (NOMS ’00), Hawaii, USA, J. Hong, R. Weihmayer (eds.), pp. 637–652, April 2000.
                    16. P. Simões, J. Rodrigues, L. Silva, and F. Boavida, Distributed retrieval of management informa-
                        tion: Is it about mobility, locality or distribution?, Proceedings of the Network Operations and
                        Management Symposium 2002, Florence, Italy, April 2002.
                    17. ITU-T Recommendation X.739–Metric Objects and Attributes (1992); ITU-T Recommendation
                        X.738–Summarization Function (1993).
                    18. Cisco Systems, Element Management Framework (EMF) CORBA Gateway, http://www.cisco.
                        com/warp/public/cc/pd/nemnsw/emf/prodlit/crba ds.ht
                    19. G. Pavlou, Telecommunications management network: A novel approach towards its architec-
                        ture and realization through object-oriented software platforms, Ph.D. Thesis, University College
                        London, March 1998.
                    20. F. Chatzipapadopoulos, M. Perdikeas, and I. Venieris, Mobile agent and CORBA technologies in
                        the broadband intelligent network, IEEE Communications Magazine, Vol. 38, No. 6, pp. 116–124,
                        June 2000.
                    21. P. Bellavista, A. Corradi, and C. Stefanelli, An open secure mobile agent framework for systems
                        management, Journal of Network and Systems Management, Vol. 7, No. 3, pp. 323–339, September
                        1999.



                          Christos Bohoris is a researcher working towards a Ph.D. degree within the Networks Group
                    at the Center for Communication Systems Research, University of Surrey, UK. He holds a B.Eng. in
                    Electrical and Electronic Engineering from the University of Wales, Cardiff’ and an M.Sc. in Telematics
     P1: FHK
Case 2:20-cv-00280-JRG Document 56-9 Filed 05/12/21 Page 18 of 18 PageID #: 440
     PP868-Jons-465580      JONS.cls      April 26, 2003       17:12




                 Mobile Agent-Based Performance Management for the VHE                                               149

                 (Communications and Computer Engineering) from the University of Surrey. He has worked as full-time
                 researcher in the MIAMI, MANTRIP and VESPER European collaborative research projects, looking
                 at the impact of mobile code at management systems for ATM, QoS-enabled IP and 3G advanced
                 services. His research interests include enabling software technologies and novel architectures for
                 network and service management.

                      George Pavlou is a Professor of Communication and Information Systems at the Center for
                 Communication Systems Research, School of Electronics and Computing, University of Surrey, UK,
                 leading the activities of the Networks Research Group. He holds a Diploma in Engineering from the
                 National Technical University of Athens, Greece, and M.Sc. and Ph.D. degrees in Computer Science
                 from University College London, UK. At Surrey he is responsible for a number of European and UK
                 research projects and Industrial collaborations. His recent research interests include network planning
                 and dimensioning, traffic engineering and management, mobile ad hoc networks, novel architectures
                 and technologies for network and service management, multimedia service control, programmable/
                 active networks and communications middleware.

                      Antonio Liotta is a Lecturer at the Center for Communication Systems Research, School of
                 Electronics and Computing, University of Surrey, UK. He obtained a ‘Laurea’ degree in Electronic
                 Engineering from the University of Pavia, Italy, an M.Sc. in Information Technology from Polytechnico
                 di Milano’ and a Ph.D. in Computer Science from University College London, UK. Since 2000, he
                 has worked at the University of Surrey as a researcher and academic, and has been involved in several
                 collaborative projects in the areas of network and service management. Recent research interests include
                 the use of mobile agents for distributed network monitoring, service management for the Virtual Home
                 Environment and middleware for advanced services in 3G mobile systems.
